Case 6:19-cv-00619-PGB-LRH Document 28 Filed 05/22/19 Page 1 of 11 PageID 420



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


MAZ PARTNERS LP, Individually and on
Behalf of All Others Similarly Situated,

       Plaintiff,

v.                                                           Case No. 6:19-cv-00619-PGB-LRH

FIRST CHOICE HEALTHCARE
SOLUTIONS, INC. and CHRISTIAN
ROMANDETTI, SR.,                                     DISPOSITIVE MOTION

      Defendants.
___________________________________/

                    DEFENDANT ROMANDETTI’S MOTION TO DISMISS

       Defendant CHRISTIAN ROMANDETTI, SR. (“Mr. Romandetti”), through undersigned

counsel, respectfully moves to dismiss Plaintiff’s Complaint for Violation of the Federal Securities

Laws (Doc. 1). The Complaint is a shotgun pleading that runs afoul of 8(a)(2) of the Federal Rules

of Civil Procedure. Furthermore, though it sounds in fraud, the Complaint fails to satisfy the

heightened pleading standard required under Rule 9(b) and the Private Securities Litigation

Reform Act of 1995 (“PSLRA”). Finally, Plaintiff does not sufficiently allege reliance and

therefore fails to state a claim under Rule 12(b)(6). For these reasons, the Court should dismiss

the Complaint.

                                        BACKGROUND

       Plaintiff’s putative class action Complaint alleges that First Choice Healthcare Solutions,

Inc. (“First Choice”) and Romandetti, the former CEO and Chairman of the Board of Trustees of

First Choice, violated Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the
Case 6:19-cv-00619-PGB-LRH Document 28 Filed 05/22/19 Page 2 of 11 PageID 421



“Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t, and the Securities and Exchange Commission

(“SEC”) Rule 10b-5. (Doc. 1 at ¶ 1, 19).

       According to the allegations of the Complaint, Romandetti participated in a “market

manipulation” scheme of First Choice stock by acquiring large blocks of shares and engaging Elite

Stock Research (“Elite”) to artificially promote the market price and trading volume of the

company’s shares. Id. at ¶¶ 3-4, 24, 29. Elite allegedly operated a “boiler room” that implemented

a promotional campaign to “pump” the value of First Choice shares by “fawning over” the

company in communications with retail investors. Id. at ¶ 5. Elite also purportedly engaged in

manipulative trades designed to artificially increase the trading volume and market price of First

Choice common stock while co-conspirators allegedly simultaneously dumped their First Choice

stock at the inflated price as other unsuspecting investors were purchasing First Choice stock. Id.

       In November of 2018, the Department of Justice filed a criminal indictment against

Romandetti and alleged co-conspirators and issued a press release the following day. Id. at ¶ 56.

The SEC also filed a lawsuit against Romandetti and his alleged coconspirators, once again

accompanied by a press release. Id. at ¶ 61. According to Plaintiff, the ensuing decline in the stock

price resulted in at least $2.5 million in losses to more than 100 retail investors, while generating

more than $3.3 million of illegal profits for the participants, including an alleged $560,000

payment to Romandetti. Id. at ¶ 6.

       The Complaint contains a number of statements gleaned from five years of First Choice’s

SEC filings that it characterizes as “misleading statements” and “material omissions,” including

(1) alleged false or misleading Form 10-Ks that discussed risk factors for First Choice, as well as

the potential sources of volatility and fluctuation of its stock, but did not disclose the alleged

misconduct of Romandetti; (2) alleged false or misleading Form 10-Ks that characterized




                                                 2
Case 6:19-cv-00619-PGB-LRH Document 28 Filed 05/22/19 Page 3 of 11 PageID 422



Romandetti as a key executive but did not disclose his involvement in the alleged market

manipulation; and (3) alleged failure to disclose that Elite was a boiler room operation hired to

engage in the alleged market manipulation. See id. at ¶¶ 21-24, 26-29, 31-34, 36-39, 41-44.

       The Complaint also cites alleged false or misleading certifications pursuant to Section 302

of the Sarbanes-Oxley Act of 2002, 15 U.S.C. § 7241 (“SOX”), signed by Romandetti, as well as

statements regarding First Choice’s “Code of Conduct and Ethics,” its “Disclosure Policy,” and its

“Compliance Program.” See id. at ¶¶ 7-9, 21, 25, 30, 35, 40, 74, 75, 88.

       Plaintiff avers it is a hedge fund that purchased 250,859 shares of First Choice common

stock from April 1, 2014 through November 14, 2018 (the “Class Period”). Id. at ¶¶ 1, 17. Plaintiff

filed its Complaint on March 29, 2019, individually, purporting to represent a class representing

“all persons other than Defendants who purchased or otherwise acquired First Choice common

stock” during the Class Period, “and were damaged thereby.” Id. at ¶¶ 1, 90.

       In Count I, Plaintiff alleges that Romandetti and First Choice violated Section 10(b) of the

Exchange Act when they

       (a)     employed devices, schemes and artifices to defraud;

       (b)     omitted to state material facts necessary in order to make the statements
               made, in light of the circumstances under which they were made, not
               misleading; or

       (c)     engaged in acts, practices and a course of business that operated as a fraud
               or deceit upon plaintiff and others similarly situated in connection with their
               purchases of First Choice common stock during the Class Period.

Id. at ¶ 99. According to Plaintiff, this caused “the market price of First Choice common stock”

to become “artificially inflated during the Class Period.” Id. at ¶ 102.

       Although Plaintiff states that the members of the Class “relied on the statements described

above during the Class Period in purchasing First Choice Common Stock,” it does not allege that




                                                 3
Case 6:19-cv-00619-PGB-LRH Document 28 Filed 05/22/19 Page 4 of 11 PageID 423



the damages were caused by reliance on an assumption of an efficient market free of manipulation.

See id. at ¶¶ 96-105. Count I also incorporates by reference all of the preceding 95 paragraphs “as

if fully set forth” therein. Id. at ¶ 96.

        In Count II, which also incorporates by reference all the preceding paragraphs, Plaintiff

alleges that Romandetti is individually liable as a “controlling person” within the meaning of

Section 20(a) of the Exchange Act because he “exercised control” over the “general operations of

First Choice and possessed the power to control the specific activities that comprise the primary

violations about which Plaintiff and the other members of the Class complain.” Id. at ¶¶ 106-112.

        Defendant Romandetti moves to dismiss the Complaint.

                                     MEMORANDUM OF LAW

        The Complaint is a shotgun pleading that employs multiple claims and incorporates by

reference all of its factual allegations into each claim, making it nearly impossible for Romandetti

to determine with any certainty which factual allegations give rise to viable claims for relief. This

sort of pleading, which the Eleventh Circuit has repeatedly condemned, is particularly problematic

in this context because Plaintiff does not specifically identify which false statements made over

the course of five years of 10k filings it (or any of the other class members) relied upon in

purchasing common stock.

        The conclusory allegation that it relied on all the First Choice statements does not satisfy

the heightened pleading standard required under Rule 9(b) and the PSLRA. Moreover, Plaintiff’s

market manipulation theory is unsustainable because Plaintiff does not and cannot allege that any

of the damages were caused by reliance on an assumption of an efficient market free of

manipulation. Finally, claims under Section 20(a) necessarily rise and fall with the other securities




                                                 4
Case 6:19-cv-00619-PGB-LRH Document 28 Filed 05/22/19 Page 5 of 11 PageID 424



claims. Because Count I fails as a matter of law, the “controlling person” theory in Count II fails

as well.

                                        LEGAL STANDARD

        Federal Rule of Civil Procedure 8 requires a complaint to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). As

interpreted by the Supreme Court, this requirement means a complaint must “contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007)). “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id.

        Claims alleging fraud must also comply with the heightened pleading requirements of Rule

9(b), which states that plaintiffs “must state with particularity the circumstances constituting

fraud.” Fed. R. Civ. P. 9(b). Rule 9(b) requires the a complaint to set forth: (1) precisely what

statements or omissions were made in which documents or oral representations; (2) the time and

place of each such statement and the person responsible for making (or, in the case of omissions,

not making) them; (3) the content of such statements and the manner in which they misled plaintiff;

and (4) what the plaintiff obtained as a consequence of the fraud. Ziemba v. Cascade Int’l, Inc.,

256 F.3d 1194, 1202 (11th Cir. 2001).

        The PSLRA, 15 U.S.C. § 78u-4, governs complaints alleging securities fraud and also

imposes an additional particularity requirement on pleadings. With regard to misleading

representations, the PSLRA requires that complaints “specify each statement alleged to have been

misleading [and] the reason or reasons why the statement is misleading.” 15 U.S.C. § 78u-

4(b)(1)(B); see also Aldridge v. A.T. Cross Corp., 284 F.3d 72, 78 (1st Cir. 2002).




                                                    5
Case 6:19-cv-00619-PGB-LRH Document 28 Filed 05/22/19 Page 6 of 11 PageID 425



       Thus, to survive a motion to dismiss under Rule 12(b)(6), a complaint alleging securities

fraud under section 10(b) of the Exchange Act and Securities and Exchange Commission Rule

10b-5 must plead six elements: “(1) a material misrepresentation or omission; (2) scienter, or a

wrongful state of mind; (3) a connection with the purchase or sale of a security; (4) reliance; (5)

economic loss; and (6) loss causation.” Halliburton Co. v. Erica P. John Fund, Inc., 134 S.Ct.

2398, 2407 (2014).



                                            ANALYSIS

       1. The Complaint is an Impermissible Shotgun Pleading

       A threshold issue before the Court is whether the complaint constitutes a shotgun pleading

in violation of Rule 8’s requirement that a complaint must contain a short and plain statement. See,

e.g., Jackson v. Bank of America, 898 F.3d 1348 (11th Cir. 2018).

       As explained by the Eleventh Circuit, a shotgun pleading is one which:

       employs a multitude of claims and incorporates by reference all of its factual
       allegations into each claim, making it nearly impossible for Defendants and the
       Court to determine with any certainty which factual allegations give rise to which
       claims for relief.

Jackson v. Bank of America, 898 F.3d 1348, 1356 (11th Cir. 2018); see also Strategic Income

Fund, LLC v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir. 2002) (A shotgun

complaint “contains several counts, each one incorporating by reference the allegations of its

predecessors, leading to a situation where most of the counts . . . contain irrelevant factual

allegations and legal conclusions”). Such a “complaint patently violates Federal Rule of Civil

Procedure 8, which requires a plaintiff to plead ‘a short and plain statement of the claim showing

that the pleader is entitled to relief.’” Jackson, 898 F.3d at 1356.




                                                  6
Case 6:19-cv-00619-PGB-LRH Document 28 Filed 05/22/19 Page 7 of 11 PageID 426



        In the instant case, the complaint consists of 48-pages and contains some 112 paragraphs

raising various allegations, including class action assertions. See Doc. 1. Rather than delineating

which specific facts pertain to which of the Plaintiff’s two causes of action, the complaint

incorporates all allegations into each of the two counts. Thus, as the Jackson Court noted,

Defendant Romandetti is left to guess which factual allegation relate to which cause of action. See

also Strategic Income Fund, 305 F.3d at 1295 (asserting that a shotgun pleading forces a court to

sift out irrelevancies in order to determine which facts are relevant to which causes of action).

Because the complaint violates Rule 8, it must be dismissed. Jackson, 898 F.3d at 1356. Cramer

v. Florida, 117 F.3d 1258, 1263 (11th Cir. 1997) (shotgun pleadings are “altogether unacceptable,”

and it is the court’s obligation to force the plaintiff to replead).

        2. The Complaint Fails to Adequately Plead Justifiable Reliance

        As argued in the well-reasoned Motion to Dismiss filed by Defendant First Choice (Doc.

13 at 9-19), the Complaint fails to state a claim for material misrepresentation. 1 Even if the Court

finds that Plaintiff identified some actionable misrepresentation, the Complaint falls short of the

heightened pleading standard of Rule 9(b) and the PLSRA with respect to the element of reliance.

        The Complaint devotes over thirty paragraphs to various statements made over the course

of five years in First Choice’s SEC filings and elsewhere. (Doc. 1 at ¶¶ 21-55). Yet, when alleging

the essential element of reliance, its allegations are limited to the following threadbare recitals:

    •   Plaintiff purchased 250,859 shares of First Choice common stock at artificially
        inflated prices in reliance on Defendants’ misleading statements due to omissions
        of material facts during the Class Period.




1
  Defendant Romandetti hereby adopts the arguments contained in Section III, part B, of the
Motion to Dismiss filed by First Choice. See Doc. 13 at 9-19. Those arguments are equally
applicable to Defendant Romandetti because, if the statements are not actionable, the Complaint
fails as to all defendants.


                                                    7
Case 6:19-cv-00619-PGB-LRH Document 28 Filed 05/22/19 Page 8 of 11 PageID 427



   •   Unaware of the falsity of the statements by Defendants, Plaintiff and the other
       members of the Class relied on the statements described above during the Class
       Period in purchasing First Choice common stock at prices that were artificially
       inflated as a result of the misleading statements by Defendants.

   •   Had Plaintiff and the other members of the Class been aware that the market price
       of First Choice common stock had been artificially inflated by Defendants’
       omissions of the material adverse information that Defendants did not disclose, they
       would not have purchased First Choice common stock at the artificially inflated
       prices that they did, or at all.

Id. at ¶¶ 17, 102-03.

       These conclusory allegations are insufficient for three reasons. First, because First Choice

does not specify the particular statements that led it to purchase the common stock, it is impossible

to discern whether the reliance was reasonable or justifiable. If, for instance, Plaintiff intends to

claim it relied on statements contained in the “Code of Conduct and Ethics,” then Romandetti

could defend based on the well-established body of law holding that such “inherently aspirational”

statements cannot support justifiable reliance. See, e.g., Lopez v. Ctpartners Exec. Search Inc.,

173 F. Supp. 3d 12, 28 (S.D.N.Y. 2016); see also Fries v. N. Oil & Gas, Inc., 285 F. Supp. 3d 706,

718 (S.D.N.Y. 2018).       However, it is impossible to know whether Plaintiff is alleging this

statement is an actionable misrepresentation, which would be a dubious proposition, or simply

including this statement to give context to other statements contained in the Complaint.

       Second, and relatedly, the failure to identify a specific statement that Plaintiff relied upon

in connection with the purchase of common stock impairs the Court’s ability to discern whether

class certification is appropriate. If, for example, Plaintiff relied upon one statement in purchasing

stock, e.g., the “Code of Conduct and Ethics,” while another class member relied on a different

statement, e.g. the “Disclosure Policy,” then class certification would not be warranted because

“[i]ndividualized reliance issues would predominate.” Amgen Inc. v. Conn. Ret. Plans & Trust

Funds, 133 S. Ct. 1184, 1194-95 (2013).



                                                  8
Case 6:19-cv-00619-PGB-LRH Document 28 Filed 05/22/19 Page 9 of 11 PageID 428



        Third, to the extent that Plaintiff intends to circumvent that problem by advancing a fraud-

on-the-market theory, under which it could avail itself of class-wide presumption of reliance, see

generally Basic Inc. v. Levinson, 485 U.S. 224, 241-42 (1988), Plaintiff’s claim for market

manipulation still fails because there is no allegation that its damages were “caused by reliance on

an assumption of an efficient market free of manipulation.” Fezzani v. Bear, Stearns & Co. Inc.,

716 F.3d 18, 25 (2d Cir. 2013) (a “valid securities-manipulation claim under Section 10(b) must

allege,” inter alia, damage “caused by reliance on an assumption of an efficient market free of

manipulation”).

        Moreover, as First Choice argues in its Motion to Dismiss, the trades took place on the

Over-the-Counter (“OTC”) market, (Doc. 13 at 21), which is not an efficient marketplace. Epstein

v. Am. Reserve Corp., 1988 WL 40500, at *5 (N.D. Ill. Apr. 21, 1988) (“we believe that the over-

the-counter market is incapable of meeting the Supreme Court test [from Basic Inc.]”); Alki

Partners, L.P. v. Vatas Holding GmbH, 769 F. Supp. 2d 478, 485 (S.D.N.Y. 2011), aff’d sub nom.

Alki Partners, L.P. v. Windhorst, 472 Fed. Appx. 7 (2d Cir. 2012); Krogman v. Sterritt, 202 F.R.D.

467, 478 (N.D. Tex. 2001). In the absence of any credible allegation that the trades took place on

an efficient market, Plaintiff cannot rely on the Basic presumption, which in turn, renders the

allegations related to reliance too unparticularized to withstand a motion to dismiss.

        3. The Failure to State a Claim in Count I Is Fatal to Count II

        “Control person liability is secondary only and cannot exist in the absence of a primary

violation.” In re Galectin Therapeutics, Inc. Sec. Litig., 843 F.3d 1257, 1276 (11th Cir. 2016)

(quoting Southland Sec. Corp. v. Inspire Ins. Sols., Inc., 365 F.3d 353, 383 (5th Cir. 2004)). When

a “complaint does not allege a primary violation,” the “§ 20(a) claim fails.” Id. Accordingly, if

the Court finds that Plaintiff fails to state a claim in Count I, then it must dismiss Count II as well.




                                                   9
Case 6:19-cv-00619-PGB-LRH Document 28 Filed 05/22/19 Page 10 of 11 PageID 429



                                        CONCLUSION

        Based on the foregoing, Defendant Romandetti respectfully request the entry of an order

 granting this motion and dismissing the Complaint.



                                                          Respectfully submitted,

                                                          /s/ Fritz Scheller
                                                          FRITZ SCHELLER
                                                          Florida Bar Number 183113
                                                          Fritz Scheller, P.L.
                                                          200 E. Robinson St., Suite 1150
                                                          Orlando, Florida 32801
                                                          Telephone: 407-792-1285
                                                          Facsimile: 407-513-4146
                                                          Email: fscheller@flusalaw.com
                                                          Counsel for Defendant Romandetti




                                               10
Case 6:19-cv-00619-PGB-LRH Document 28 Filed 05/22/19 Page 11 of 11 PageID 430



                                 CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the Court using
 the CM/ECF system, which will send notification of such filing to all parties of record.


                                                               /s/ Fritz Scheller   _____
                                                              FRITZ SCHELLER
                                                              Florida Bar Number 183113
                                                              Fritz Scheller, P.L.
                                                              200 E. Robinson St., Suite 1150
                                                              Orlando, Florida 32801
                                                              Telephone: 407-792-1285
                                                              Facsimile: 407-513-4146
                                                              Email: fscheller@flusalaw.com
                                                              Counsel for Defendant Romandetti




                                                 11
